Citation Nr: 0520291	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-05 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected 
pes planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1965 to November 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the RO which 
denied an increased rating for the service-connected pes 
planus.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in May 
2005.  A transcript of his testimony is associated with the 
claims file.  

In a statement received at the RO in September 2004, and then 
again at his personal hearing in May 2005, the veteran 
asserted that he has a disability of his legs and feet 
manifested by pain, numbness and throbbing, claimed as 
secondary to the service-connected pes planus.  The Board 
construes these statements as an informal claim of secondary 
service connection for a disability of the legs and feet 
manifested by pain, numbness and throbbing, claimed as 
secondary to the service-connected pes planus.  As such, the 
Board refers this matter to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected pes planus is manifested by 
subjective complaints of bilateral foot pain, burning, and 
cold feet; but the feet demonstrate some arch and no valgus 
deformity, or squeeze tenderness of either foot; resulting in 
a level of severity which more nearly approximates that of no 
more than moderate in degree.  





CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected pes planus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an increased rating for the service-connected pes planus, 
the Board finds that compliance with the VCAA has been 
satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in May 2003 
informed him that to establish entitlement to the next higher 
(30 percent) rating for the service-connected pes planus, the 
evidence must show marked deformity (pronation, abduction, 
etc), pain on manipulation and use, swelling on use, and 
characteristic callosities.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2003 
letter advised the veteran that the RO would make reasonable 
efforts to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The May 2003 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable December 2002 rating decision 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his pes planus.  In the May 2003 
letter, he was specifically asked to tell VA about any 
additional information or evidence and send VA the evidence 
needed as soon as possible.  Thus, he was, in effect, asked 
to submit all evidence in his possession.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim prior to the December 
2002 rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Legal Criteria

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Functional impairment shall be evaluated on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (2004).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004; see also 38 C.F.R. § 4.45 (2004).

The veteran's bilateral pes planus condition is rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under 
this Code, a noncompensable rating is assigned for mild 
acquired flat foot (pes planus) where symptoms are relieved 
by built-up shoe or arch support.  A 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes, and there is inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral acquired flatfoot manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation which is not improved 
by orthopedic shoes or appliances.  


III.  Factual Background and Analysis

The veteran asserts that his bilateral pes planus is more 
severe than is contemplated by the 10 percent rating 
currently assigned.  Specifically, the veteran attributes 
pain, throbbing and numbness in his feet and legs to the 
service-connected pes planus.  

In conjunction with the veteran's claim of an increased 
rating for the bilateral pes planus, the veteran was afforded 
a VA examination in August 2002.  The veteran reported pain 
in both legs from the ankles to the knees on walking.  The 
examiner was unclear as to how that related to the veteran's 
flat feet, pointing out that the veteran clearly had no 
history of lower limb arterial insufficiency.  On examination 
of the feet, pedal pulses were full.  In the upright 
position, the flat feet were very little flat, demonstrating 
some arch and no valgus deformity, and there was no squeeze 
tenderness of either foot.  The diagnosis was flat feet, "of 
the mildest variety."

At the veteran's personal hearing before the undersigned, he 
submitted for consideration numerous VA treatment records 
dating from 2003 through April 2005.  These records do not 
indicate that the veteran's bilateral pes planus is severe; 
that is, the VA treatment records do not provide objective 
evidence of marked deformity, accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.  

Based on the medical findings in this case, the Board 
concludes that the severity of the veteran's service-
connected pes planus does not more nearly approximate the 
criteria for the next higher rating of 30 percent.  In this 
regard, the Board notes that the examiner did not find 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, swelling on use, or characteristic 
callosities.  Importantly, the examiner determined that the 
veteran's service-connected pes planus was of the mildest 
variety.  Such findings, to include his complaints of pain, 
clearly support the 10 percent rating currently assigned. 

Although the veteran sincerely believes the service-connected 
pes planus warrants a rating in excess of 10 percent, there 
is no competent, medical evidence of record which reflects 
that the veteran's flat feet condition meets or more nearly 
approximates the Rating Schedule criteria for a higher 
compensable rating.  

In this regard, the Board once again notes that the veteran 
attributes his bilateral lower extremity pain, from the 
ankles to the knees, to his service-connected pes planus 
condition.  However, the rating criteria for pes planus does 
not contemplate leg/ankle pain and numbness, and the examiner 
did not consider these complaints as part and parcel of the 
veteran's service-connected pes planus condition.  As such, 
the Board considers these assertions as a claim of secondary 
service connection and has referred this matter to the RO for 
appropriate development.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral pes 
planus presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected bilateral pes planus 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Here, 
the veteran reported no lost time from work and there is no 
indication that he has been hospitalized for this disorder.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An increased rating for the service-connected pes planus is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


